EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Li Li on 4/20/2021.

The application has been amended as follows: 
Claim 1 has been amended as the following:--
1.	(Currently amended) A method comprising:
initializing a value of a material acoustic parameter describing a portion of a local area based on a model that comprises a three-dimensional (3D) virtual representation describing a plurality of surfaces in the portion of the local area, wherein initializing the value of the material acoustic parameter comprises:
assigning a same value of the material acoustic parameter to each of the plurality of surfaces described in the 3D virtual representation, the plurality of surfaces having different materials;
performing a simulation that calculates reverberation time based on the model and the initialized value of the material acoustic parameter of each of the plurality of surfaces, the simulation dynamically modifying the value of the material acoustic parameter of each of the plurality of surfaces to a modified value of the material acoustic parameter until a simulated reverberation time calculated using the modified value of the material acoustic parameter is within a threshold value of a target reverberation time, the simulation comprising a sequence of iterations, wherein each respective iteration in the sequence comprises a change in the value of the material acoustic parameter of at least one of the plurality of surfaces in each iteration and the change in the value of the material acoustic parameter is smaller than a change in the value of the material acoustic parameter in a previous iteration in the sequence; and
updating the model based on the modified value of the material acoustic parameter of each of the plurality of surfaces that causes the simulated reverberation time to be within the threshold value of the target reverberation time, wherein the updated model is used to render audio content presented by a headset. --

Claim 11 has been amended as the following:--
11.	(Currently amended) An apparatus comprising:
an initializing module configured to initialize a value of a material acoustic parameter describing a portion of a local area based on a model that comprises a three-dimensional (3D) virtual representation describing a plurality of surfaces in the portion of the local area, wherein the initializing module is configured to initialize the value of the material acoustic parameter by:
assigning a same value of the material acoustic parameter to each of the plurality of surfaces described in the 3D virtual representation, the plurality of surfaces having different materials; and
an acoustic simulation module configured to:
perform a simulation that calculates reverberation time based on the model and the initialized value of the material acoustic parameter of each of the plurality of surfaces, the simulation dynamically modifying the value of the material acoustic parameter of each of the plurality of surfaces to a modified value of the material acoustic parameter until a simulated reverberation time calculated using the modified value of the material acoustic parameter is within a threshold value of a target reverberation time, the simulation comprising a sequence of iterations, wherein each respective iteration in the sequence comprises a change in the value of the material acoustic parameter of at least one of the plurality of surfaces in each iteration and the change in the value of the material acoustic parameter is smaller than a change in the value of the material acoustic parameter in a previous iteration in the sequence, and
update the model based on the modified value of the material acoustic parameter of each of the plurality of surfaces that causes the simulated reverberation time to be within the threshold value of the target reverberation time, wherein the updated model is used to render audio content presented by a headset. --

Claim 16 has been amended as the following:--
16.	(Currently amended) A non-transitory computer-readable storage medium having instructions encoded thereon that, when executed by a processor, cause the processor to:
initialize a value of a material acoustic parameter describing a portion of a local area based on a model that comprises a three-dimensional (3D) virtual representation describing a plurality of surfaces in the portion of the local area, wherein the instructions for initializing the value of the material acoustic parameter comprise instructions, when executed by the processor, cause the processor to:
assign a same value of the material acoustic parameter to each of the plurality of surfaces described in the 3D virtual representation, the plurality of surfaces having different materials;
perform a simulation that calculates reverberation time based on the model and the initialized value of the material acoustic parameter of each of the plurality of surfaces, the simulation dynamically modifying the value of the material acoustic parameter of each of the plurality of surfaces to a modified value of the material acoustic parameter until a simulated reverberation time calculated using the modified value of the material acoustic parameter is within a threshold value of a target reverberation time, the simulation comprising a sequence of iterations, wherein each respective iteration in the sequence comprises a change in the value of the material acoustic parameter of at least one of the plurality of surfaces in each iteration and the change in the value of the material acoustic parameter is smaller than a change in the value of the material acoustic parameter in a previous iteration in the sequence; and
update the model based on the modified value of the material acoustic parameter of each of the plurality of surfaces that causes the simulated reverberation time to be within the threshold value of the target reverberation time, wherein the updated model is used to render audio content presented by a headset. –

The amendment above clarified that the simulated reverberation time is calculated based on the modified value of the material acoustic parameter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING LEE/           Primary Examiner, Art Unit 2654